3047370352

Case 5:21-cv-00040-JPB Document 1-1 Filed 03/19/21 oRage drat 9oRagedh #: 5 2/10

IN THE CIRCUIT COURT OF BROOKE COUNTY, WEST VIRGINIA

DARA LYNN WARD, ) CaseNo: A] “C/O |
) °
Plaintiff, ‘MN FEB LG Pm py Ceety Kowtd ¢- Weboow
)
CLERK CIRCUIT cay
v. PROOKE COUNTY RT
) JURY TRIAL DEMANDED ©
WELLSBURG, LTD., )
ROGER PERKINS & ASSOCIATES, )
INC., and CLASSIC A PROPERTIES, _)
)
)
Defendants. }
)

COMPLAINT IN CIVIL ACTION
AND NOW, COMES the Plaintiff, Dara Lynn Ward, by and through her attorneys, James
A, Villanova, Esquire, Michael E. Metro, Esquire and Villanova Law Offices, P.C., and files the

following Complaint in Civil Action:

1, This case is brought pursuant to the private right of action created in 29 U.S.C. §

794 for violations of the Rehabilitation Act.
THE PARTIES

2. Plaintiff Dara Lynn Ward is an adult individual currently residing at Brightwood

Center, a long-term care facility and nursing home located at 840 Lee Road, Follansbee, Brooke

County, West Virginia 26037.

3, Defendant Wellsburg, Ltd., is a foreign limited partnership licensed to do business
in the State of West Virginia with a local business address of 400 Blue Ridge Manor Apartments,

Wellsburg, Brooke County, West Virginia 26070 and a principal office address of 41601 Dunlap

Drive, Belmont, Ohio 43718.

 

 
Case 5:21-cv-00040-JPB Document 1-1 Filed 03/19/21 oRaga gaff 9oPagedhR #6 3/10

4, Defendant Roger Perkins & Associates, Inc. is a foreign corporation licensed to

do business in the State of West Virginia with a principal office address of 41601 Dunlap Drive,

Belmont, Ohio 43718.

5, Defendant Classic A Properties is a foreign corporation licensed to do business in
West Virginia with a principal office address of 41601 Dunlap Drive, Belmont, Ohio 43718.
JURISDICTION AND VENUE
6. Jurisdiction is appropriate because Plaintiff Dara Lynn Ward is a resident of
Brooke County, West Virginia and state courts have concurrent jurisdiction over Rehabilitation
| Act claims.
FACTS
| 7, On March 12, 2019, Plaintiff Dara Lynn Ward was residing at 807 Blue Ridge
Manor Drive, Apt H7, Wellsburg, Brooke County, West Virginia 26070.
8. Plaintiff Dara Lynn Ward’s residence was part of the Blue Ridge Manor
Apartments complex located at 400 Blue Ridge Manor Drive, Wellsburg, Brooke County, West

Virginia 26070.
9. On and prior to March 12, 2019, Plaintiff Dara Lynn Ward resided with a friend

at apartment H7, who also served as her caregiver.

10, On and prior to March 12, 2019, Defendants Wellsburg, Ltd., Roger Perkins &
Associates, Inc., and Classic A Properties, jointly and/or severally exercised management,
possession, ownership, control, over Blue Ridge Manor Apartments, including the step to the
front entrance of Plaintiff Dara Lynn Ward’s aforesaid residence located at 400 Blue Ridge
Manor Drive, Apt. 4H, Wellsburg, Brooke County, West Virginia 26070 and were responsible

for its maintenance, inspection, upkeep, care remedy, cleaning, monitoring and repair.

 
3047370352 Case 5:21-cv-00040-JPB Document 1-1 Filed 03/19/21 Page aabf [PAIN #7 ano

11, Upon information and belief, at all relevant times, Defendant Classic A Properties
was a participant in the USDA’s Rural Housing Service Program and received federal financial

assistance in the form of loans, grants, or loan guarantees to provide housing at Blue Ridge

Manor Apartments as a management agency.

12. Upon information and belief, at all relevant times, Defendants Roger Perkins &
Associates, Inc. and/or Wellsburg, Ltd. received federal financial assistance from the USDA’s
Rural Housing Service Program as part of their joint ownership, operation, and control of Blue —

Ridge Manor Apartments with Defendant Classic A Properties.
@ 13. Prior to and through March 12, 2019, Plaintiff Dara Lee Ward had received Social

Security Disability payments for several years, needed to use a walker to ambulate, and was an

individual with a disability as defined under 29 U.S.C. § 705(20)(A).

14, Plaintiff, Dara Lee Ward was otherwise qualified to receive discounted or
subsidized housing at the Blue Ridge Manor Apartments complex under the USDA Rural

Housing Services Program by meeting its income eligibility requirements.

15, Prior to and on March 12, 2019, Defendants Wellsburg, Ltd., Roger Perkins &
&® Associates, Inc,, and Classic A Properties were aware that Plaintiff Dara Lynn Ward was a

handicapped individual.

16. Prior to and on March 12, 2019, Defendants Wellsburg, Ltd., Roger Perkins &
Associates, Inc., and Classic A properties were aware that Plaintiff Dara Lynn Ward resided with

a caregiver who provided her assistance due to her mobility issues.

17, Prior to and on March 12, 2019, Plaintiff Dara Lynn Ward’s residence at 807 Blue

Ridge Manor Drive, Apt H7, Wellsburg, Brooke County West Virginia 26070, had a single

 
3047370352

Case 5:21-cv-00040-JPB Document 1-1 Filed 03/19/21 ,Page 4,0f 99PAGAe #8 = sito

entrance and exit in the front of the property, and the pathway to the entrance included an

approximately six-inch raised step.

18. On several occasions dating from at least two years prior to March 12, 2019,
Plaintiff Dara Lynn Ward had asked the employees and/or agents of Defendants Wellsburg, Ltd.,
Roger Perkins & Associates, Inc., and/or Classic A Properties to install a handicap-accessible
ramp and railing to cover the step and allow her safe access into her apartment.

19, The handicap-accessible ramp and railing were necessary for Plaintiff Dara Lynn
Ward’s safe exit and entry to her residence.

20. The handicap-accessible ramp and railing were reasonable modifications and
would not have represented an undue financial burden to the Defendants.

| 21, On and prior to March 12, 2019, a handicap-accessible ramp and railing was
never installed at Plaintiff Dara Lynn Ward’s residence due to the Defendants’ deliberate
indifference and/or intentional discrimination, demonstrated by, among other acts, their failure to
adequately respond to or address Plaintiff Dara Lynn Ward’s requests for accommodation,

despite the claims of their employees and/or agents that they would do so.

22, On March 12, 2019, at approximately 2:00 PM, Plaintiff Dara Lynn Ward

attempted to exit her residence.

23. While navigating the front step, Plaintiff Dara Lynn Ward’s walker slipped and

caused her to fall forward onto the ground.
24, ‘Plaintiff Dara Lynn Ward suffered injuries in the fall.
COUNT L VIOLATION OF THE REHABILITATION ACT, 29 U.S.C. § 794

Dara Lynn Ward y. Wellsburg, Ltd.

25. Paragraphs 1 through 24 are incorporated by reference.

 
3047370352

Case 5:21-cv-00040-JPB Document 1-1 Filed 03/19/21 on as Brel 9,Pansih #9

26. Asa recipient of federal financial assistance that operated a program or activity
for the benefit of members of the public, Defendant Wellsburg, Ltd. was statutorily bound by the
provisions of the Rehabilitation Act, including 29 U.S.C. § 794(a), to make reasonable
accommodations for persons with disabilities like Plaintiff Dara Lynn Ward fo ensure they were
not exciuded from participating in, denied the benefits of, or subjected to discrimination under
that program or activity.

27. Defendant Wellsburg, Ltd. violated the provisions of the Rehabilitation Act by
failing to provide Plaintiff Dara Lynn Ward with a handicap-accessible ramp and railing that
would have allowed her to participate in, enjoy the benefits of, and be free from discrimination
under the USDA Rural Housing Program, for which she was otherwise qualified,

28, Because of Defendant Welisburg, Ltd.’s violations, Plaintiff Dara Lynn Ward was
forced to encounter a hazardous condition, specifically a step that she was unable to safely
navigate duc to her disability, that caused her to sustain injury on March 12, 2019,

29. Plaintiff Dara Lynn Ward’s injuries including the following, some of which may

be permanent in nature:
a. Right arm fracture;
b. Left arm fracture;
c. Broken left wrist;
d. Headaches;
e. Bruises and abrasions;
f. Right knee pain; and

g. Left foot pain.

30. Due to her injuries, Plaintiff Dara Lynn Ward sustained the following darnages:

6/10--——-—

 
. _ | -1 Fi , #: 10
Case 5:21-cv-00040-JPB Documenti1-1 Filed 03/19/21 page, $ oF 9 PagelD | a0

3047370352

a. Medical expenses;

b. Loss of the use of her left arm and hand;
c. Impairment in the use of her right arm and hand;
d. Impaired gait;
e. Embarrassment and anxiety; and
f, Pain and suffering.
WHEREFORE, the above-described conduct of the Defendant, Wellsburg, Ltd., has
directly and proximately caused injury to the Plaintiff, Dara Lynn Ward, and the Plaintiff

6 demands judgment against the Defendant, Weilsburg, Ltd., jointly and severally, for the

following relief and damages:

a. Compensatory damages for past, present and future medical and life care
expenses, lost wages, loss of earning capacity and all other special damages
and loss of services in a fair and just amount determined by a jury;

b. General damages for past, present and future pain and suffering, mental
anguish, permanent injury, inconvenience, loss of society, service and
companionship, loss of enjoyment of life and emotional distress in a fair and

just amount determined by a jury;

c. Pre-judgment and post-judgment interest;

 

d. Costs and attorney fees expended in this action; and

Any other future general or specific relief which the Court or jury may deem
just or proper.

A JURY TRIAL IS DEMANDED
COUNT IE: VIOLATION OF THE REHABILITATION ACT, 29 U.S.C. § 794

Dara Lynn Ward v. Roger Perkins & Associates, Inc.

31. Paragraphs 1 through 31 are incorporated by reference.

 

 
:21-cv- - - iled 03/19/21 Page 7 of 9 PagelD #: 11
Case 5:21-cv-00040-JPB Document 1-1 Filed 03/ rage om 03 3001 8/10.

3047370352

32. As arecipient of federal financial assistance that operated a program or activity
for the benefit of members of the public, Defendant Roger Perkins & Associates, Inc. was
statutorily bound by the provisions of the Rehabilitation Act, including 29 U.S.C, § 794(a), to
make reasonable accommodations for persons with disabilities like Plaintiff Dara Lynn Ward to

ensure they were not excluded from participating in, denied the benefits of, or subjected to

discrimination under that program or activity.

33. Defendant Roger Perkins & Associates, Inc. violated the provisions of the
Rehabilitation Act by failing to provide Plaintiff Dara Lynn Ward with a handicap-accessible
e “ramp and railing that would have allowed her to participate in, enjoy the benefits of, and be free

from discrimination under the USDA Rural Housing Program, for which she was otherwise

qualified.

34. Because of Defendant Roger Perkins & Associates, Inc.’s violations, Plaintiff
Dara Lynn Ward was forced to encounter a hazardous condition, specifically a step that she was

unable to safely navigate due to her disability, that caused her to sustain injury on March 12,

2019.

35. Plaintiff Dara Lynn Ward suffered injuries and damages as described in

 

Paragraphs 30 and 31, herein, respectively,

WHEREFORE, the above-described conduct of the Defendant, Roger Perkins &
Associates, Inc., has directly and proximately caused injury to the Plaintiff, Dara Lynn Ward,
and the Plaintiff demands judgment against the Defendant, Roger Perkins & Associates, Inc.,

jointly and severally, for the following relief and damages:

a. Compensatory damages for past, present and future medical and life
care expenses, lost wages, loss of earning capacity and all other special
damages and loss of services in a fair and just amount determined by a

jury;

 

 
Case 5:21-cv-00040-JPB Document 1-1 Filed 03/19/21 Page 8 of 9 PagelD #: 12 3/10

3047370352 93:11:02 p.m.

b. General damages for past, present and future pain and suffering,
mental anguish, permanent injury, inconvenience, loss of society,
service and companionship, loss of enjoyment of life and emotional
distress in a fair and just amount determined by a jury;

c. Pre-judgment and post-judgment interest:

d. Costs and attorney fees expended in this action; and

e. Any other future general or specific relief which the Court or jury may
deem just or proper.

A JURY TRIAL IS DEMANDED
eS COUNT IT: VIOLATION OF THE REHABILITATION ACT, 29 U.S.C. § 794

 

Dara Lynn Ward y. Classic A Properties

36. Paragraphs 1 through 35 are incorporated by reference.

37, As a recipient of federal financial assistance that operated a program or activity
for the benefit of members of the public, Defendant Classic A Properties was statutorily bound
by the provisions of the Rehabilitation Act, including 29 U.S.C. § 794(a), to make reasonable
accommodations for persons with disabilities like Ms. Ward to ensure they were not excluded

Ge from participating in, denied the benefits of, or subjected to discrimination under that program or

activity.

38. Defendant Classic A Properties violated the provisions of the Rehabilitation Act.
by failing to provide Plaintiff Dara Lynn Ward with a handicap-accessible ramp and railing that
would have allowed her to participate in, enjoy the benefits of, and be free from discrimination

under the USDA Rural Housing Program, for which she was otherwise qualified.

39. Because of Defendant Classic A Properties’ violations, Plaintiff Dara Lynn Ward
was forced to encounter a hazardous condition, specifically a step that she was unable to safely

navigate due to her disability, that caused her to sustain injury on March 12, 2019.

 

 
:21-cv- - -1 Filed 03/19/21 Page 9 of 9 PagelD #: 13
Case 5:21-cv-00040-JPB Document 1-1 03/1113 pm 03.49.2021 10/10

3047370352 |

40. Plaintiff Dara Lynn Ward suffered injuries and damages as described in

Paragraphs 30 and 31, herein, respectively,

WHEREFORE, the above-described conduct of the Defendant, Classic A. Properties, has
directly and proximately caused injury to the Plaintiff, Dara Lynn Ward, and the Plaintiff
demands judgment against the Defendant, Classic A Properties, jointly and severally, for the

following relief and damages:

a, Compensatory damages for past, present and future medical and life care
expenses, lost wages, loss of eaming capacity and all other special damages
and loss of services in a fair and just amount determined by a jury;

6 b. General damages for past, present and future pain and suffering, mental
anguish, permanent injury, inconvenience, loss of society, service and
companionship, loss of enjoyment of life and emotional distress in a fair and

just amount détermined by a jury;
c. Pre-judgment and post-judgment interest;

d. Costs and attorney fees expended in this action: and

Any other future general or specific relief which the Court or jury may deem

 

 

e.
just or proper.
A JURY TRIAL IS DEMANDED
Respectfully submitted,
QL. —
I neveby certify that the annexed Jafyes A. Villanova, Esquire
. istrument is a true and correct ID: 7120
copy of the original on file in my Michael E. Metro, Esquire.
office. . WV ID: 9590
Aitest Glenda Brooks Villanova Law Offices, P.C,
} kerk. Circuit Court 16 Chatham Square
jro6ke County, Virgini :
BAA et: West. Virginia Pittsburgh, PA 15219

’ Fax: 412-471-2733
villanova.law.offices@gmail.com

By Rd weee. fou, deputy Tel: 412-471-1933

 

 

 

 
